                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LEVI FOERDERER,                                 )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 17-CV-429-SMY
                                                 )
 T. MATHIAS, J. GOODRICH, R.                     )
 ROBINSON, and USA,                              )
                                                 )
                        Defendants.              )

                            MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Levi Foerderer filed an Amended Complaint pursuant to Bivens v. Six Unknown

Agents, 403 U.S. 388 (1971) and the Federal Tort Claims Act (“FTCA”), alleging Defendants

failed to protect him from his violent cellmate, Inmate Perkins. Summary judgment was granted

in favor of Defendants on the FTCA claims (Counts 2 and 3) and the Bivens claim (Count 1) was

dismissed without prejudice pursuant to Heck v. Humphrey, 512 U.S. 477 (1994) (Doc. 63).

Judgment was subsequently entered on September 11, 2019.

       Now pending before the Court is Defendants’ Bill of Costs (Doc. 65) and Plaintiff’s

Objections to Bill of Costs (Doc. 67); Plaintiff’s Motion to Reconsider (Doc. 68); and Plaintiff’s

Motion to Waive Costs (Doc. 70). For the following reasons, Defendants’ Bill of Costs is

DENIED, Plaintiff’s Motion to Reconsider is DENIED, and Plaintiff’s Motion to Waive Costs is

DENIED as MOOT.




                                           Page 1 of 5
              Bill of Costs (Doc. 65) and Plaintiff’s Motion to Waive Costs (Doc. 70)

         Defendants seek costs in the amount of $888.20 for the transcript of Plaintiff’s deposition

which was attached to their Motion for Summary Judgment (Docs. 65)1. Federal Rule of Civil

Procedure 54(d)(1) provides that “[u]nless a federal statute, these rules, or a court order provides

otherwise, costs – other than attorney's fees – should be allowed to the prevailing party.”

Ordinarily the Clerk of Court taxes costs in favor of the prevailing party on 14 days’ notice. Fed.

R. Civ. P. 54(d)(1). Those costs may include:

         (1) Fees of the clerk and marshal; (2) Fees for printed and electronically recorded
         transcripts necessarily obtained for use in the case; (3) Fees and disbursements for
         printing and witnesses; (4) Fees for exemplification and the costs of making copies
         of any materials where the copies are necessarily obtained for use in the case; (5)
         Docket fees under section 1923 of this title; (6) Compensation of court appointed
         experts, compensation of interpreters, and salaries, fees, expenses, and costs of
         special interpretation services under section 1828 of this title.

28 U.S.C. § 1920. The Court presumes that a prevailing party is entitled to costs as a matter of

course but has the discretion to deny or reduce costs where warranted – including the indigency of

the non-prevailing party. Krocka v. City of Chicago, 203 F.3d 507, 518 (7th Cir. 2000); Crawford

Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441-42 (1987).

         To deny a bill of costs on the grounds of indigency, “the district court must make a

threshold factual finding that the losing party is ‘incapable of paying the court-imposed costs at

this time or in the future.’” Rivera v. City of Chi., 469 F.3d 631, 635 (7th Cir. 2006) (quoting

McGill v. Faulkner, 18 F.3d 456, 459 (7th Cir. 1994)). The losing party carries the burden of

providing the court with “sufficient documentation to support such a finding.” Rivera, 469 F.3d

at 635 (internal quotations omitted). “This documentation should include evidence in the form of

an affidavit or other documentary evidence of both income and assets, as well as a schedule of


1
 Defendants submitted an itemized invoice for the transcript with their Response to Plaintiff’s Objection to the Bill
of Costs (Doc. 69).

                                                    Page 2 of 5
expenses.” Id. After a threshold finding of indigence, the district court then considers “the amount

of costs, the good faith of the losing party, and the closeness and difficulty of the issues raised by

a case.” Id. at 635-36.

       Plaintiff filed a Motion to Proceed In Forma Pauperis in this case on April 27, 2017 (Doc.

2), which this Court granted on May 17, 2017 (Doc. 6). Given Plaintiff’s ongoing incarceration,

there is no reasonable basis to conclude that his financial condition has changed in any meaningful

way in the last two-and-a-half years. Additionally, Plaintiff submitted a Declaration with his

motion seeking the waiver of costs, averring that he received $351.51 in the six months prior to

October 2019 and owes $36,000 in back child support. Based upon this information and

documentation, the Court is persuaded that Plaintiff is indeed indigent and incapable of paying the

requested costs now or in the future.

       Finally, although Plaintiff was unsuccessful, his claims against Defendants were not

frivolous; he had a good faith basis for bringing and prosecuting his lawsuit. Accordingly,

Defendant’s Bill of Costs (Doc. 65) is DENIED. As a result, Plaintiff’s Motion for Waiver of

Costs (Doc. 70) is DENIED as MOOT.

                                 Motion to Reconsider (Doc. 68)

       A motion filed after judgment has been entered can be analyzed either under Rule 59(e) or

Rule 60(b) of the Federal Rules of Civil Procedure. Where a substantive motion is filed within

twenty-eight (28) days of entry of judgment or order, the Court will generally construe it as a

motion pursuant to Rule 59(e); later motions will be construed pursuant to Rule 60(b). Mares v.

Busby, 34 F.3d 533, 535 (7th Cir. 1994). Here, Plaintiff’s motion was filed within 28 days of the

entry of the September 11, 2019 Judgment. Therefore, the Court will analyze it consistent with

the standards set forth in Rule 59(e).



                                             Page 3 of 5
       Under Rule 59(e), the Court may alter or amend its judgment if the movant “clearly

establish[es] (1) that the court committed a manifest error of law or fact, or (2) that newly

discovered evidence precluded entry of judgment.” Blue v. Hartford Life & Acc. Ins. Co., 698

F.3d 587, 598 (7th Cir. 2012) (quoting Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir.

2006)). Relief pursuant to Rule 59(e) is an “extraordinary remed[y] reserved for the exceptional

case.” Foster v. DeLuca, 545 F.3d 582, 584 (7th Cir. 2008). “Manifest error” is not demonstrated

merely by the disappointment of the losing party. Sedrak v. Callahan, 987 F.Supp. 1063, 1069

(N.D. Ill. 1997).

       In support of his Motion, Plaintiff merely repeats the argument he raised in response to the

Motion for Summary Judgment (Doc. 55) and in his objection to Magistrate Judge Reona J. Daly’s

Report and Recommendation (Doc. 58): that his Bivens claim is not barred by Heck because

resolution of that claim would not imply the invalidity of a disciplinary hearing that found him

guilty of assaulting Perkins. But as the Court previously noted (See Doc. 71), Plaintiff’s reliance

on Antoine v. Ramos, 497 Fed. Appx. 631 (7th Cir. 2012), Jones v. Cross, 637 F.3d 841 (7th Cir.

2011), and Moore v. Mahone, 652 F.3d 722 (7th Cir. 2011) is misplaced. In Antoine, the inmate

did not lose good conduct credit therefore Heck did not apply to his claims. Antione, 497 Fed.

Appx. at 634. Jones was a 28 U.S.C. § 2241 habeas corpus action; therefore, Heck would not

apply to that case. Jones, 637 F.3d at 842. Finally, Moore involved an excessive force claim that

would not necessarily be barred if the inmate also assaulted a correctional officer in the same

altercation – the two claims are not mutually exclusive and a finding for the inmate would not

necessarily invalidate disciplinary findings on the assault. Conversely, in this case, a finding that

the defendants failed to protect Plaintiff from Perkins necessarily would contradict the DHO’s

finding that Plaintiff attacked Perkins. As such, Moore does not apply to this case.


                                            Page 4 of 5
       Plaintiff fails to identify any newly-discovered evidence or a manifest error of law or fact

committed by the Court. Accordingly, the Motion to Reconsider is denied.

       IT IS SO ORDERED.

       DATED: January 21, 2020



                                                    STACI M. YANDLE
                                                    United States District Judge




                                           Page 5 of 5
